Citation Nr: 0619106	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA benefits under the provisions of 38 
U.S.C.A. § 5303(a) [now at 38 U.S.C.A. § 6103(a) (West 
2002)].


REPRESENTATION

Appellant represented by:	Nicanor C. Sebastian, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M. P.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.  


FINDINGS OF FACT

1.  In a December 1974 forfeiture decision, VA determined 
that the appellant had forfeited her right to VA benefits 
because she had, beyond reasonable doubt, deliberately 
presented false statements and evidence, misrepresenting that 
she had ceased living in a common law marriage, to VA in 
support of the claim for entitlement to dependency indemnity 
compensation (DIC) benefits as an unremarried widow of the 
veteran, in violation of 38 U.S.C.A. § 3503(a) [now 38 
U.S.C.A. § 6103(a)].  The appellant did not appeal.

2.  The evidence submitted since the December 1974 forfeiture 
decision is either cumulative or does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The evidence received since the final December 1974 
forfeiture decision determining that VA benefits were subject 
to forfeiture under 38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. 
§ 6103(a)] is not new and material, the previous forfeiture 
decision remains final and is a legal bar to the benefits 
sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 
6103(a) [formerly 3503(a)], 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in May 2003.  The appellant was 
informed that she had to submit new and material evidence to 
reopen her claim, as well as the type of evidence required to 
reopen this claim.  She was told that to support an attempt 
to reopen a claim for revocation of forfeiture, the evidence 
must be new and material and show that the forfeiture 
declared against the veteran was incorrect or erroneous.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  The appellant was also told of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant was provided adequate VCAA notice prior to the 
initial RO adjudication of her claim.  She was also informed 
again as to the need for new and material evidence at her 
January 2004 RO hearing.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the claimant did 
not include all of the types of evidence necessary to 
establish the five elements.  However, this case is being 
denied based on the fact that there is no new and material 
evidence to establish that the claimant is eligible for VA 
benefits, therefore it relates to status.  Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The other 
elements are moot in this case as the issue is revocation of 
forfeiture of VA benefits.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.  


II.  New and material evidence

The appellant submitted an for application for DIC, death 
pension, and accrued benefits (VA Form 21-534), as the 
unremarried widow of the veteran, in April 2003.  Her husband 
died in August 1942.  A previous claim for widow's benefits 
was denied in December 1974 based on a finding that she had 
made or caused to be made false statements in support of the 
claim, thereby forfeiting her rights to VA benefits.  

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  The appellant did not appeal the December 
1974 forfeiture decision and it became final.  It is the last 
finally disallowed claim of record.  38 U.S.C.A. § 7105.  

Effective in August 2001, and thus applicable to the 
appellant's claim to reopen received in 2003, a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
[formerly 38 U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901.

In December 1974, VA determined that the appellant was living 
in an ostensible relationship as husband and wife with E.R., 
and that she made false statements to the contrary in support 
of her claim for DIC benefits as the unremarried widow of the 
veteran.  In her declaration of marital status, VA form 21-
686c, received in February 1973, appellant denied that she 
and the E.R. were living as husband and wife in an effort to 
gain status as unremarried widow.  She stated that although 
they had had three children together in their common law 
marriage, she and E. R. separated in 1969 and she had not 
seen him since then.  This was found to be fraud, based on 
multiple affidavits from the children of the marriage, 
acquaintances, and the claimant herself, all dated in 1974 
and attesting to the fact that the claimant and E.R. were 
currently living together and had done so for at least 15 
years.  In December 1974, the VA Compensation and Pension 
Service issued an administrative decision which determined, 
based upon evidence developed during the investigation into 
the widow's status related to her claim for DIC benefits, 
that the appellant had deliberately presented false evidence 
to VA in February 1972 and March 1972 statements, as well as 
in a joint affidavit signed by elected barrio officials.  The 
VA forfeiture decision was issued in December 1974 finding 
that the appellant had forfeited all rights to VA benefits 
because of a finding, beyond reasonable doubt, that she had 
knowingly and intentionally furnished or caused to be 
presented fraudulent statements and evidence in support of 
her claim for entitlement to DIC as an unremarried widow of 
the veteran, to which she had no legal entitlement, thus 
violating the provisions of the VA forfeiture law.  The 
decision specifically found, based on field investigations, 
that the appellant and E.R. held themselves out as husband 
and wife, that she and he had not separated as she alleged in 
her 1971 application for benefits.  Townspeople, the 
appellant's children and her parent gave depositions and 
reported they were known in the community as husband and 
wife, for years, though not legally married.  The appellant 
herself made admission in her May 1974 deposition that she 
had gone to someone to secure benefits when she heard on the 
radio that she could be eligible under a recent law change 
that made it possible for previously remarried, now unmarried 
widows to regain their status and eligibility for VA 
benefits.  She stated that she was in fact still in a common 
law marriage to E.R.  The person she went to was going to be 
paid if her claim succeeded.  She stated that he prepared 
papers which she signed her name to without reading, which 
were filed in connection with her claim.  

In April 2003, the appellant filed another application for VA 
benefits.  She was informed in February 2004 of the previous 
forfeiture, and informed she needed to submit new and 
material evidence to reopen the claim.  The claimant has 
appealed this determination.  

In support of her claim to reopen, the claimant has submitted 
statements and testimony that she was never the actual legal, 
recognized spouse of E.R., who apparently has now died.  She 
reiterated her statement that she believes she is entitled to 
VA benefits because of this, since she only lived with E.R.  
She candidly admitted that she had eight children with E.R.  
Her friend, M.P., testified that the claimant was known as 
E.R.'s wife but was not legally married to E.R.

The evidence, which consists of argument, verification of the 
veteran's service, and a marriage certificate for the 
marriage of the veteran and the claimant, submitted by the 
appellant to reopen her claim is cumulative and redundant of 
evidence which was already on file at the time of the earlier 
forfeiture decision.  It was known at the time of the 1974 
decision that the claimant and the veteran were married 
before he entered service.  It was also known that, sometime 
after he left for service, the claimant began a relationship 
with E. R., and lived openly with him as man and wife, with 
children born of this union.  Essentially, the entire dispute 
at the time of the initial forfeiture action was whether the 
appellant had made false statements as to her marital status 
in her application for benefits made in 1971.  The issue was 
whether she had submitted materially false statements denying 
the fact that she and E.R. lived as husband and wife in 
connection with the claim for benefits as unremarried widow.  
Field investigations and all of the other evidence on file 
led VA to conclude, beyond reasonable doubt, that the 
appellant had knowingly submitted false statements in 
attempting to qualify as an unremarried widow in 1971 and 
1972.  

The appellant's and M.P's statements that she did cohabit 
with E.R. but she was not legally married to him are 
completely redundant of argument which was presented at the 
time of the earlier forfeiture action.  The point has been 
reached in this case "where it can be said that, all things 
being equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  The marriage 
certificate and the veteran's verification of service were 
already considered in 1974.  Accordingly, the appellant has 
failed to submit any new and material evidence sufficient to 
reopen his claim for revocation of forfeiture of his VA 
benefits.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. App. 
314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it was difficult to perceive of 
any evidence that would bear directly and substantially upon 
the specific matter under consideration "other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision."  Id. at 331.

The burden is upon the appellant to come forward with new and 
material evidence to show that she did not in fact commit 
fraud or submit false statements in support of a claim for 
DIC benefits which led to the December 1974 decision.  The 
appellant's mere denial of been legally married to E. R. is 
neither new nor material evidence sufficient to reopen the 
claim.  The facts have actually remained uncontroverted, and 
all point to the reality that claimant and E.R. had a common 
law marriage for years.  However, the reason for forfeiture 
is not because they had a common law marriage, it is because 
the claimant knowingly submitted false statements in her 
attempt to get VA benefits, and thus committed fraud.  In 
this regard, the Board notes that in a recent decision, the 
Court found that 38 U.S.C.A. § 103(d) was not a basis to 
restore DIC benefits in a case where a widow had forfeited 
her rights to VA benefits because she presented false 
statements to obtain DIC benefits.  The Court observed that 
appellant's benefits were forfeited as a result of her false 
statements and not because of her common law marriage to 
another man.  See Flores v. Nicholson, 19 Vet. App. 516 
(2006).

Evidence submitted since the December 1974 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received 


since the December 1974 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
December 1974 forfeiture decision against the appellant under 
38 U.S.C.A. § 3503(a) [now at 38 U.S.C.A. § 6103(a)] may not 
be reopened, and the appeal is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


